Case: 2:19-mj-00489-EPD Doc #: 1 Filed: 06/21/19 Page: 1 of 4 PAGEID #: 1 @L$

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Chio
In the Matter of the Search of ) c| oF
USPS Priority Mail Express parcels EE 318 626 456 US and ) Z ’ lg -wM(-
EE 2058367459 US addressed to “Margret Murry, 8861 ) Case No. j
Woodside Street NW, Canal Winchester, OH 43110"
)

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property

USPS Priority Mail Express parcels EE 318 626 456 US and EE 2058367459 US addressed to “Margret Murry, 8861 Woodside
Street NW, Canal Winchester, OH 43110"

located in the Southern District of Ohio , there is now concealed (identify the

person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title 21, United
States Code, Sections 841(a)(1) and 843(b).

 

The basis for the search under Fed. R. Crim. P. 41{c) is (check one or more):
evidence of a crime;
® contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section a _ Offense Description
21 U.S.C. 844(a)(1) Possession with intent to distribute a controlled substance

21 U.S.C. 843(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:
As set forth in the attached Affidavit of Postal Inspector Justin D. Koble

wm Continued on the attached sheet.

 

1 Delayed notice of days (give exact ending date if more than 30 days: )is requested
under 18 U.S.C. § 3103a, the basis of which is set forth o ached sheet.
/ ~-—.
“a Applicant's signature

Justin D. Koble, U.S. Postal Inspector
Printed name and titie

Sworn to before me and signed in my presence.

poe: MU, WY) ChepterGiwsyn Yabo

City and state: Columbus, Ohio Hon., Elizabeth A Preston Deavers, U.S. Magistrate Judge
Printed name and title
Case: 2:19-mj-00489-EPD Doc #: 1 Filed: 06/21/19 Page: 2 of 4 PAGEID #: 2 GLS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF: | (0.x, © 1/4-™ - 1

USPS Priority Mail Express parcels

EE 318 626 456 US and EE 2058367459 US

addressed to “Margret Murry, 8861 Woodside |
Street NW, Canal Winchester, OH 43110”

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT
I, Justin D. Koble, Postal Inspector, being duly sworn, depose and state as follows:

1. Ihave been a U.S. Postal Inspector for the past 4 years, enforcing federal mail and drug laws;
currently assigned to Columbus, OH. I have received training at the U.S. Postal Inspection
Service National: Training Seminars for mail-related criminal investigations and have
investigated cases with other federal, state, and local police units.

2. The U.S. Postal Inspection Service is aware that drug traffickers have been using Priority
Mail Express, a business-oriented service offered by the United States Postal Service
(USPS), to transport controlled substances and transfer funds, cash or otherwise, to further
their enterprises. As a result of past investigations and prosecutions, the Postal Inspection
Service has determined that a number of indicators can be used to identify packages
containing contraband that have been entered into the Priority Mail Express network.
Inspectors routinely review shipment documents and Priority Mail Express parcels
originating from or destined to drug source areas to identify instances where there is a
possibility of drug trafficking.

3. On June 20, 2019, U.S. Postal Inspectors identified the USPS Priority Mail Express parcel
bearing tracking number EE 318 626 456 US, hereinafter “Subject Parcel #1” and the
Priority Mail Express parcel bearing tracking number EE 205836759 US, hereinafter
“Subject Parcel #2 (collectively the “Subject Parcels”) which were believed to contain
narcotics due to an ongoing investigation of narcotics being shipped from California to
Central Ohio. U.S. Postal Inspectors identified these as suspect drug parcels based on several
characteristics, including but not limited to type of mail, origin, destination, and size.

4. On June 20, 2019, U.S. Postal Inspectors took custody of the Subject Parcels which were
observed to be addressed to “Margret Murry, 8861 Woodside Street NW, Canal Winchester,
OH 43110,” with a return address of “Dlugos Construction Company Inc, 305 E Third St,
Suite 228, Los Angeles, CA 90013”. The Subject Parcels are brown cardboard boxes each
measuring approximately 6 4” x 6 4” x 33”. The Subject Parcels were each determined to
weigh approximately 7 pounds 9 ounces.

5. USPS records indicate Subject Parcel #1 was mailed from the Los Angeles, CA 90013 Post
10.

11.

Case: 2:19-mj-00489-EPD Doc #: 1 Filed: 06/21/19 Page: 3 of 4 PAGEID #: 3

Office on June 19, 2019 at approximately 9:25 am, PDT. Subject Parcel #2 was mailed from
a contract postal unit located at 3010 Wilshire Blvd, Los Angeles, CA 90010 at
approximately 9:43 am PDT. These two facilities were determined to be approximately 1.4
miles and 9 minutes apart.

On June 20, 2019, checks of USPS, law enforcement, and open-source databases were
conducted to determine the validity of the recipient name and address indicated on the
Subject Parcels, “Margret Murry, 8861 Woodside Street NW, Canal Winchester, OH
43110,”. According to USPS databases, 8861 Woodside Street is a valid address in the
43110 zip code however checks of law enforcement databased were unable to associate the
name “Margret Murry” to the address.

On June 20, 2019, checks of USPS, law enforcement, and open-source databases were
conducted to determine the validity of the return name and address indicated on the Subject
Parcels “Dlugos Construction Company Inc, 305 E Third St, Suite 228, Los Angeles, CA
90013”. According to USPS databases, 3445 N 301 Dr is a valid address in the 90013 zip
code. The business name “Dlugos Construction Company Inc” was not found to be
associated with the address.

Your affiant knows that in the past, drug traffickers have used fake names at legitimate
addresses to receive parcels containing illegal narcotics, and have used non-existent
addresses or addresses belonging to others for the sender/return address, in an attempt to
legitimize the shipment in the event that the parcel is seized by law enforcement officers.
Additionally, California is a known source area for shipment of illegal narcotics to Central
Ohio as well as other areas of the United States.

On June 20, 2019, Postal Inspectors contacted Officer Brian Carter, Columbus Division of
Police, who is the handler for “Odja,” a drug detection dog most recently certified by the
Ohio Peace Officers Training Council for the detection of hashish, cocaine, “crack,” heroin,
and methamphetamine. K-9 “Odja” has had 200 hours of training at Gold Shield Training
Kennels, Blacklick, OH, a well-established and regarded training facility for police canines.
Both in training and actual deployments, K-9 “Odja” has successfully detected narcotics;
demonstrating clear, positive, aggressive (scratch) alerts, establishing himself as a highly
reliable police dog.

The Subject Parcels were hidden among other parcels, and K-9 “Odja” was allowed to search
the entire area. Officer Carter concluded that K-9 “Odja” did alert positively and
independently to each of the Subject Parcels. Based on that alert, Officer Carter concluded
that the odor of one of the drugs that K-9 “Odja” is trained and certified to detect was
present.

Based on the information contained herein, your affiant maintains there is probable cause to
believe that the USPS Priority Mail Express parcels bearing tracking numbers EE 318 626
456 US and EE 2058367459, contains controlled substances and/or contraband, in violation
of Title 21, United States Code, Sections 841(a)(1) and 843(b). Based on the facts set forth in
this affidavit, I submit that there is probable cause to believe that controlled substances are
being concealed in the parcels, and seek the issuance of a warrant to search the parcels for
Case: 2:19-mj-00489-EPD Doc #: 1 Filed: 06/21/19 Page: 4 of 4 PAGEID #: 4

controlled substances to be seized.

Respectfully submitted,

Df

Justin D. Koble, United States Postal Inspector

2019.

 
